UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto Commission File Number 0-10763 Atrion Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 63-0821819 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Allentown Parkway, Allen, Texas 75002 (Address of Principal Executive Offices) (Zip Code) (972) 390-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨ No Indicate by check whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer ¨ Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Each Class Number of Shares Outstanding at October 19, 2007 Common stock, Par Value $0.10 per share 1,902,467 ATRION CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I. Financial Information 2 Item 1. Financial Statements Consolidated Statements of Income (Unaudited) For the Three and Nine months Ended September 30, 2007 and 2006 3 Consolidated Balance Sheets (Unaudited) September 30, 2007 and December 31, 2006 4 Consolidated Statements of Cash Flows (Unaudited) For the Nine months Ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits and Reports on Form 8-K 16 SIGNATURES 17 1 Table of Contents PART I FINANCIAL INFORMATION 2 Table of Contents Item 1. Financial Statements ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine months Ended September 30, 2007 2006 2007 2006 (in thousands, except per share amounts) Revenues $ 21,315 $ 19,290 $ 67,552 $ 59,641 Cost of goods sold 12,210 11,803 38,468 36,033 Gross profit 9,105 7,487 29,084 23,608 Operating expenses: Selling 1,494 1,415 4,818 4,631 General and administrative 2,595 2,190 7,682 6,541 Dispute resolution (1,398 ) (1,398 ) Research and development 619 696 2,024 2,072 3,310 4,301 13,126 13,244 Operating income 5,795 3,186 15,958 10,364 Other income: Interest income 10 5 30 26 Interest expense (33 ) (58 ) (251 ) (58 ) Other expense, net (4 ) (26 ) (23 ) (57 ) (221 ) (58 ) Income before provision for income taxes 5,772 3,129 15,737 10,306 Provision for income taxes (1,662 ) (433 ) (4,873 ) (2,685 ) Income from continuing operations 4,110 2,696 10,864 7,621 Gain on disposal of discontinued operations, net of income taxes 165 Net income $ 4,110 $ 2,696 $ 10,864 $ 7,786 Income per basic share: Income from continuing operations $ 2.17 $ 1.45 $ 5.77 $ 4.13 Gain on disposal of discontinued operations 0.09 $ 2.17 $ 1.45 $ 5.77 $ 4.22 Weighted average basic shares outstanding 1,895 1,858 1,883 1,846 Income per diluted share: Income from continuing operations $ 2.07 $ 1.38 $ 5.49 $ 3.91 Gain on disposal of discontinued operations 0.08 $ 2.07 $ 1.38 $ 5.49 $ 3.99 Weighted average diluted shares outstanding 1,988 1,960 1,980 1,951 Dividends per common share $ 0.24 $ 0.20 $ 0.64 $ 0.54 The accompanying notes are an integral part of these financial statements. 3 Table of Contents ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) Assets September 30, 2007 December 31, 2006 (in thousands) Current assets: Cash and cash equivalents $ 1,045 $ 333 Accounts receivable 10,422 10,542 Inventories 17,727 17,115 Prepaid expenses 1,029 1,530 Other 738 1,138 30,961 30,658 Property, plant and equipment 87,868 82,536 Less accumulated depreciation and amortization 34,298 31,094 53,570 51,442 Other assets and deferred charges: Patents 2,030 2,264 Goodwill 9,730 9,730 Other 673 1,678 12,433 13,672 $ 96,964 $ 95,772 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 7,290 $ 6,041 Accrued income and other taxes 1,172 882 8,462 6,923 Line of credit 11,399 Other non-current liabilities 6,433 6,555 Stockholders’ equity: Common shares, par value $0.10 per share; authorized 10,000 shares, issued 3,420 shares 342 342 Paid-in capital 15,367 14,140 Accumulated other comprehensive loss (665 ) (892 ) Retained earnings 101,339 91,708 Treasury shares,1,518 at September 30, 2007 and 1,546 at December 31, 2006, at cost (34,314 ) (34,403 ) Total stockholders’ equity 82,069 70,895 $ 96,964 $ 95,772 The accompanying notes are an integral part of these financial statements. 4 Table of Contents ATRION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, 2007 2006 (in thousands) Cash flows from operating activities: Net income $ 10,864 $ 7,786 Adjustments to reconcile net income to net cash provided by operating activities: Gain on disposal of discontinued operations (165 ) Depreciation and amortization 4,064 3,555 Deferred income taxes 933 179 Stock-based compensation 269 61 Pension charge 228 Other 35 33 16,393 11,449 Changes in operating assets and liabilities: Accounts receivable 148 (1,250 ) Inventories (612 ) (573 ) Prepaid expenses 501 (221 ) Other non-current assets 1,005 (99 ) Accounts payable and current liabilities 1,259 968 Accrued income and other taxes 1,222 (386 ) Other non-current liabilities (1,614 ) 31 Net cash provided by continuing operations 18,302 9,919 Net cash provided by discontinued operations 165 18,302 10,084 Cash flows from investing activities: Property, plant and equipment additions (6,021 ) (18,589 ) Property, plant and equipment sales 3 (6,021 ) (18,586 ) Cash flows from financing activities: Line of credit advances 19,426 30,221 Line of credit repayments (30,825 ) (21,103 ) Exercise of stock options 541 1,029 Purchase of treasury stock (1,594 ) Tax benefit related to stock options 502 658 Dividends paid (1,213 ) (1,000 ) (11,569 ) 8,211 Net change in cash and cash equivalents 712 (291 ) Cash and cash equivalents at beginning of period 333 525 Cash and cash equivalents at end of period $ 1,045 $ 234 Cash paid for: Interest (net of capitalization) $ 309 $ 58 Income taxes $ 2,349 $ 2,552 The accompanying notes are an integral part of these financial statements. 5 Table of Contents ATRION CORPORATION
